Title: To Thomas Jefferson from John Barnes, 28 August 1800
From: Barnes, John
To: Jefferson, Thomas



Sir
George Town, Potomac 28th. Augst: 1800

I had the pleasure addressing you 22d—Inst. since when, have been inabled to state—what I presume to be, the Nt Balce.—on your, & Mr Randolphs 4th: Instal[mt.] becoming payable 18th Next Mo, say $193.51 as ⅌ a/c Annexed and should, your Occasional drafts, exceed that Amot:—do not, I pray you, hesitate in drawing them—Allowing me, time suitable, to the immediate Occasion—Your 1st: Octo. Compensation is drawing Near: Moreover I shall soon be inabled to get discounted. at Bank penna. Mr Liepers last, $1000. Note payable 18th Novr:—P.Ms: $567.10 not noticed in this a/c I have Ordered—Mr Richards. to purchase—a sett of Bills ex. on best terms in the Name of, and transmit, to Messrs: VS. & Hubbards Amsterdam—whom I shall address ⅌ same conveyance directing it. to be passed to the Credit of said P.M. accordingly—your draft, in favr of S.T. Mason have not yet made its Appearance? I am now got nearly settled—a Neat little two story house, 2 rooms on a floor—within 6 Minutes  walk of my Store—garden & Cow house &ca &ca. better calculated, however, for the present season than Winter—under the Care—of Mrs Ratcliff, & Negro Girl, and for my Store—I would not—wish—a Better—Roomy—& compleatly shelved: Counting Room, with a fire place & small Bed room adjoining. for the Young Man who Assists me in tending it, and withal—a Compleat Cellar under the whole, sufficiently large to contain thirty or forty pipes & qr Casks Liqrs—Wine—Brandy &c—with which, I am induced to store it, against the Approaching meeting of Congress-GK $4,500 WS. $1500 & JB. $800–8 ⅌ Ct Stock—in 5 Certificates—have already issued. recd, & transferred to the Treasury Books City of Washington Mr Simpson—I find, notwithstandg: I gave him particular direction, to issue the two former in their respective Names have Nevertheless made the whole of them—in Mine Only—can be transferred again—at leisureplease favr me with your Usual letter—to Mr Steele—.
with great Esteem, I am sir—your mst Obedt: &c

John Barnes

